As filed with the Securities and Exchange Commission on September 29 , 2017 . No. 333 -146827 No. 811- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 6 2 [ x ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 6 3 [ x ] Innovator ETFs Trust (formerly Academy Funds Trust) (Exact Name of Registrant as Specified in Charter) 120 North Hale Street, Suite 200 Wheaton, Illinois 60187 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code: (800) 621-1675 Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, New Castle County, Delaware 19808 (Name and Address of Agent for Service ) Copy to: Morrison C. Warren, Esq. Chapman and Cutler LLP 111 West Monroe Street Chicago, IL 60603 It is proposed that this filing will become effective (check appropriate box): [ ]
